DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This action is responsive to the amendment dated 9/30/2022.  Claims 1-17 remain pending.  Claims 1, 5-7, 10, 11 and 13-17 have been amended.  The applicant’s amendment has necessitated the new ground(s) of rejection below.  This action is Final.

Response to Remarks
Applicant’s amendments to the claims have overcome some of the claim objections and 112(b) rejections applied in the last Office Action.  See the 112(b) rejections below for the remaining rejections.
Applicant's amendment to recite a handle portion which extends laterally on both sides of said elongated extension portion and wherein said switch is a pressure switch which automatically turns off when pressure is removed along with the other amendments has overcome the rejection of record. However, a new ground(s) of rejection is applied to the claims below. As such, applicant's arguments with respect to the 103 rejection over Harris in view of Pieren and Hsiao have not been found persuasive. Harris in view of Pieren and Hsiao and Van der Laan as stated below in the 103 rejection teaches which extends laterally on both sides of said elongated extension portion and wherein said switch is a pressure switch which automatically turns off when pressure is removed.
Applicant's amendments to the claims have necessitated further search and/or consideration and/or revision of the rejection, and accordingly, this action must be made Final. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claims 1, 16 and 17, the limitation of “providing a switch located coaxially with said elongated extension portion” and “providing a switch positioned coaxially with said elongated extension portion” is new matter.  First, the Applicant is relying on the drawings to provide support for this amendment and Fig. 3 appears to show the switch 28 is slightly offset from the extension portion.  The switch appears to be central of the collar and the right portion of the collar 29 is further from the right side wall of the extension portion than the left portion of the collar 29 is from the left side wall.  Additionally, only one perspective, the side perspective, of the switch and extension portion is shown in the drawings.  There is no top down perspective which makes it clear that the switch is coaxial with the extension portion.  Therefore, the drawings cannot be relied upon to show support for this amendment and a 112(a) rejection is necessitated.
Claims not specifically referenced are rejected as being dependent upon a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 1, 16 and 17 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Examiner recommends removing the term “substantially” from the claims.
Regarding claims 2-4, the additional limitations directed to the switch from each of the claims including “wherein actuating said switch is accomplished by continually pressurizing said switch” and “wherein actuating said switch is accomplished by timing said switch causing said light to be turned on for a predetermined time period” and “wherein including adjusting said predetermined time period” is indefinite in view of the amendment to claim 1 which recites “wherein said switch is a pressure switch which automatically turns off when pressure is removed”.  It is not clear how the switch can be a pressure switch as well as a different type of switch in view of any of these limitations in claims 2-4.  Please amend the claims accordingly.
Claims not specifically referenced are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 10-12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 4,348,922, hereafter “Harris”) in view of Pieren (US 8,147,085) and Hsiao (US 6,199,998) and Van der Laan (PG Pub 2013/0071808).
	Regarding claim 1, Harris discloses a method to turn on or turn off a valve (the valve connected to 13) in a municipal valve box, curb box or gate well (Col. 1, lines 6-25) utilizing a municipal key (Fig. 1), said method comprising: providing a valve actuator engaging end (the end at 12 which engages 13); providing an elongated extension portion (14) capable of extending into a municipal valve box, curb box or gate well (Col. 1, lines 6-25); connecting the elongated extension portion with said valve actuator engaging end (as shown in Fig. 1; see how 14 is attached to 12 via 17; Col. 2, lines 6-23); providing a handle portion (the portion including 15 and 16) which extends laterally on both sides of said elongated extension portion (as shown in Fig. 1); connecting the handle portion with said elongated extension portion on an end of said elongated extension portion substantially opposite said valve actuator engaging end (Col. 1, line 47 through Col. 2, line 2); providing said valve actuator engaging end with a valve opening key (12); providing a light (19) for illumination of the municipal valve; connecting said light on the valve actuator engaging end (Col. 2, lines 6-23); recessing said light in the valve actuator engaging end (Fig. 3; Col. 2, lines 6-23); providing a switch (24) located coaxially with said elongated extension portion (in a similar manner as the Applicant’s invention is configured, the switch is located along the axis of the elongated extension portion) to turn on said light (Col. 2, lines 6-23); electrically connecting said switch to said light (Figs. 1 and 3; Col. 2, lines 6-23); inserting said extended portion into a municipal valve box curved box or gate well and depressing said switch in a direction toward said valve actuator engaging end to turn on said light to illuminate the municipal valve (Col. 2, lines 6-43); aligning the valve actuator engaging end with said municipal valve (Col. 2, lines 6-43); and rotating said handle to turn the municipal valve on or off (Col. 2, lines 6-43), but fails to disclose providing a switch on the handle to turn on said light; providing an encircling collar on said handle to protect said switch from unintended actuation, said collar projecting as high or higher than said switch and wherein said switch is a pressure switch which automatically turns off when pressure is removed.
 Pieren teaches a method of providing a switch (30) on the handle (the portion including 30 and 16) to turn on said light (32).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the power source of Harris to be located in the handle as taught by Pieren in order to provide a power source that is located in close proximity to the switch and doesn’t require plugging in which makes the device more portable.
	Hsiao teaches providing an encircling collar (57) on said handle to protect said switch (58) from unintended actuation, said collar projecting as high or higher than said switch (Fig. 5; Col. 2, lines 50-65).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the switch of Harris to utilize an encircling collar that projects as high or higher than said switch as taught by Hsiao in order to provide protection for the switch around the side. (Fig. 5; Col. 2, line 33 through Col. 3, line 38)
Van der Laan teaches an apparatus comprising a switch (7) wherein said switch is a pressure switch which automatically turns off when pressure is removed. (para. [0010] and [0032])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the switch of Harris to be a pressure switch as taught by Van der Laan since the equivalence of a flip switch and a pressure switch is recognized for their use in the switch art and the selection of any of these known equivalents would be within the level of ordinary skill in the art. The motivation for making such an equivalent substitution would be to provide a simple system construction that allows the user to save power by using the light only when desired. (para. [0010])
Regarding claim 2, as best understood, Harris in view of Pieren and Hsiao discloses all of the limitations of claim 1, but fails to disclose wherein actuating said switch is accomplished by continually pressurizing said switch.
Van der Laan teaches a method wherein actuating a switch (7) is accomplished by continually pressurizing said switch. (para. [0010]; see how Van der Laan discloses a pressure switch)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the switch of Harris to be actuated by continually pressurizing the switch as taught by Van der Laan since the equivalence of  a flip switch and a switch that requires continuous pressure for actuation is recognized for their use in the switch art and the selection of any of these known equivalents would be within the level of ordinary skill in the art. The motivation for making such an equivalent substitution would be to provide a simple system construction that allows the user to save power by using the light only when desired. (para. [0010])
Regarding claim 3, as best understood, Harris in view of Pieren and Hsiao discloses all of the limitations of claim 1, but fails to disclose wherein actuating said switch is accomplished by timing said switch causing said light to be turned on for a predetermined time period.
Van der Laan teaches a method wherein actuating a switch (7) is accomplished by timing said switch causing said light to be turned on for a predetermined time period. (para. [0010] and [0032])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the light system of Harris to be capable of being turned on for a predetermined time period as taught by Van der Laan since this is use of known technique (a timed switch to turn on a light for a predetermined amount of time) to improve similar devices (methods, or products) in the same way in order to provide a system that keeps the light on for the user to see the surroundings for an extended amount of time.
Regarding claim 4, as best understood, Harris in view of Pieren, Hsiao and Van der Laan further disclose the method of claim 3 wherein including adjusting said predetermined time period. (as taught by Van der Laan in para. [0032])
	Regarding claim 10, Harris in view of Pieren and Hsiao further disclose the method of claim 1 wherein said valve engaging end is a slotted member. (12 is slotted as shown in Fig. 1)
	Regarding claim 11, Harris in view of Pieren and Hsiao further disclose the method of claim 1 wherein said valve actuator is a boxed recess valve actuator engaging end. (12 is boxed as shown in Figs. 1 and 3)
	Regarding claim 12, Harris in view of Pieren and Hsiao further disclose the method of claim 1 powering said light with a battery. (as taught by Pieren; see Col. 1 lines 63-67)	
Regarding claim 17, Harris discloses a method to turn on or turn off a valve (the valve connected to 13) in a municipal valve box, curb box or gate well (Col. 1, lines 6-25) utilizing a municipal key (Fig. 1), said method comprising: providing a valve actuator engaging end (the end at 12 which engages 13); providing an elongated extension (14) capable of extending into a municipal valve box, curb box or gate well (Col. 1, line 47 through Col. 2, line 23); connecting the elongated extension portion with said valve actuator engaging end (as shown in Fig. 1; see how 14 is attached to 12 via 17; Col. 2, lines 6-23); providing a handle portion (the portion including 15 and 16) which extends laterally on both sides of said elongated extension portion (as shown in Fig. 1); connecting the handle portion with said elongated extension portion on an end of said elongated extension portion substantially opposite said valve actuator engaging end (Col. 1, line 47 through Col. 2, line 2); providing said valve actuator engaging end with a valve opening key (12); providing a light (19) for illumination of the municipal valve; connecting said light on the valve actuator engaging end (Col. 2, lines 6-23); recessing said light in the valve actuator engaging end (Fig. 3; Col. 2, lines 6-23); providing a switch (24) positioned coaxially with said elongated extension portion (in a similar manner as the Applicant’s invention is configured, the switch is located along the axis of the elongated extension portion) to turn on said light; electrically connecting said switch to said light (Figs. 1 and 3; Col. 2, lines 6-23); inserting said extended portion into a municipal valve box, curved box or gate well and depressing said switch in a direction toward said valve actuator engaging end to turn on said light to illuminate the municipal valve (Col. 2, lines 6-43); aligning the valve actuator engaging end with said municipal valve (Col. 2, lines 6-43); and rotating said handle to turn the municipal valve on or off (Col. 2, lines 6-43), but fails to disclose providing a switch on the handle to turn on said light; providing an encircling collar on said handle to protect said switch from unintended actuation, said collar projecting as high or higher than said switch and wherein said switch is a pressure switch which automatically turns off when pressure is removed.
Pieren teaches a method of providing a switch (30) on the handle (the portion including 30 and 16) to turn on said light (32).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the power source of Harris to be located in the handle as taught by Pieren in order to provide a power source that is located in close proximity to the switch and doesn’t require plugging in which makes the device more portable.
	Hsiao teaches providing an encircling collar (57) on said handle to protect said switch (58) from unintended actuation, said collar projecting as high or higher than said switch (Fig. 5; Col. 2, lines 50-65).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the switch of Harris to utilize an encircling collar that projects as high or higher than said switch as taught by Hsiao in order to provide protection for the switch around the side. (Fig. 5; Col. 2, line 33 through Col. 3, line 38)
Van der Laan teaches an apparatus comprising a switch (7) wherein said switch is a pressure switch which automatically turns off when pressure is removed. (para. [0010] and [0032])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the switch of Harris to be a pressure switch as taught by Van der Laan since the equivalence of a flip switch and a pressure switch is recognized for their use in the switch art and the selection of any of these known equivalents would be within the level of ordinary skill in the art. The motivation for making such an equivalent substitution would be to provide a simple system construction that allows the user to save power by using the light only when desired. (para. [0010])


Claim(s) 5-7, 9, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Pieren, Hsiao, Van der Laan and Li (CN 103170939 A).
Regarding claim 5, Harris in view of Pieren, Hsiao and Van der Laan further disclose the method of claim 1, but fails to disclose wherein said light is an LED type light.
Li teaches a light wherein said light is an LED type light (5). (page 3)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the light of Harris to be a battery powered LED type light as taught by Li in order to provide a system that is not powered by an extension cord and plug and is thus more portable.
Regarding claim 6, Harris in view of Pieren and Hsiao further disclose the method of claim 1 but fails to disclose wherein said valve actuator engaging end further includes utilizing a camera for providing a better view of the valve actuator.
Li teaches a method wherein said valve actuator engaging end further utilizes a camera (4) for providing a better view of the valve actuator.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the magnifying unit of Harris to be a camera as taught by Li in order to provide a more modern visual indication system and does not require the user to look through the entire length of the tube for a clear view of the valve actuator position.
	Regarding claim 7, Harris in view of Pieren, Hsiao, Van der Laan and Li further disclose the method of claim 6, wherein said camera is a wireless camera. (as taught by Li on page 3)
	Regarding claim 9, Harris in view of Pieren, Hsiao, Van der Laan and Li further disclose the method of claim 6 further including utilizing said switch to automatically turning on said camera. (as taught by Li on page 3)
	Regarding claim 13, Harris in view of Pieren, Hsiao and Van der Laan further disclose the method of claim 6, wherein said camera includes a light source (5; as taught by Li).
	Regarding claim 16, Harris discloses a method to turn on or turn off a valve (the valve connected to 13) in a municipal valve box, curb box or gate well (Col. 1, lines 6-25) utilizing a municipal key (Fig. 1), said method comprising: providing a valve actuator engaging end (the end at 12 which engages 13); providing an elongated extension portion (14) capable of extending into a municipal valve box, curb box or gate well (Col. 1, lines 6-25); connecting the elongated extension portion with said valve actuator engaging end (as shown in Fig. 1; see how 14 is attached to 12 via 17; Col. 2, lines 6-23); providing a handle portion (the portion including 15 and 16) which extends laterally on both sides of said elongated extension portion (as shown in Fig. 1); connecting the handle portion with said elongated extension portion on an end of said elongated extension portion substantially opposite said valve actuator engaging end (Col. 1, line 47 through Col. 2, line 2); providing said valve actuator engaging end with a valve opening key (12); providing a light (19) for illumination of the municipal valve; connecting said light on the valve actuator engaging end (Col. 2, lines 6-23); recessing said light in the valve actuator engaging end (Fig. 3; Col. 2, lines 6-23); providing a switch (24) positioned coaxially with said elongated extension portion (in a similar manner as the Applicant’s invention is configured, the switch is located along the axis of the elongated extension portion) to turn on said light; electrically connecting said switch to said light (Figs. 1 and 3; Col. 2, lines 6-23); inserting said extended portion into a municipal valve box, curved box or gate well and depressing said switch in a direction toward said valve actuator engaging end to turn on said light to illuminate the municipal valve (Col. 2, lines 6-43); aligning the valve actuator engaging end with said municipal valve (Col. 2, lines 6-43); and rotating said handle to turn the municipal valve on or off (Col. 2, lines 6-43), but fails to disclose providing a LED light for illumination of the municipal valve; providing a switch on the handle to turn on said light; powering said light with a battery; providing an encircling collar on said handle to protect said switch from unintended actuation, said collar projecting as high or higher than said switch and wherein said switch is a pressure switch which automatically turns off when pressure is removed.
	Li teaches providing a LED light (5) for illumination of the municipal valve (page 3) and powering said light with a battery (page 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the light of Harris to be a battery powered LED type light as taught by Li in order to provide a system that is not powered by an extension cord and plug and is thus more portable.
Pieren teaches a method of providing a switch (30) on the handle (the portion including 30 and 16) to turn on said light (32).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the power source of Harris to be located in the handle as taught by Pieren in order to provide a power source that is located in close proximity to the switch and doesn’t require plugging in which makes the device more portable.
	Hsiao teaches providing an encircling collar (57) on said handle to protect said switch (58), said collar projecting as high or higher than said switch (Fig. 5; Col. 2, lines 50-65).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the switch of Harris to utilize an encircling collar that projects as high or higher than said switch as taught by Hsiao in order to provide protection for the switch around the side. (Fig. 5; Col. 2, line 33 through Col. 3, line 38)
Van der Laan teaches an apparatus comprising a switch (7) wherein said switch is a pressure switch which automatically turns off when pressure is removed. (para. [0010] and [0032])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the switch of Harris to be a pressure switch as taught by Van der Laan since the equivalence of a flip switch and a pressure switch is recognized for their use in the switch art and the selection of any of these known equivalents would be within the level of ordinary skill in the art. The motivation for making such an equivalent substitution would be to provide a simple system construction that allows the user to save power by using the light only when desired. (para. [0010])


Allowable Subject Matter
Claim 8, 14 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753